Title: To James Madison from Joseph Pitcairn, 12 June 1802
From: Pitcairn, Joseph
To: Madison, James


					
						Sir
						Hamburg 12 June 1802
					
					I have the honor to hand you enclosed a note from the Regency of Wertheim which explains 

that property lays there for the claim of heirs now in America.  By a letter to Mr Randolph dated the 31 

January 1795 from William Hendel Jur. at Tulpehoon, it seems he had discovered the family asked after—Since then nothing further has been done.  The Regency desires that you will have the enclosed 

transmitted to the interested, in order to bring the estate into due Order.
					A second affair you will find marked No. 2. which regards heirs living under the Regency of 

Wertheim to a person who died near Philadelphia.  It requests that full information should be obtained 

respecting the property left and directions of the mode proper for its recovery—together with an Offer 

to aid in Exchanging to the one family an equivalent at Wertheim for what might be paid the other in 

America.
					I shall be happy to forward any answers you may have to send respecting these affairs, or 

in any other Way to render you acceptable Service  With Great Respect Sir Your most Ob Set.   
					
						Jos: Pitcairn
					
					
						NB.  Mr Randolphs letter to the Regency is dated 17 March 17
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
